Citation Nr: 0213170	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-12 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had honorable service from June 1976 to April 19, 
1987.  From April 20, 1987, to November 4, 1988, the 
veteran's service is considered dishonorable for VA purposes, 
and is thus considered a bar to VA benefits based on that 
period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran received a hearing before the RO in 
June 2000, and a hearing before the undersigned Member of the 
Board at the RO (i.e. a Travel Board hearing) in June 2002.


FINDINGS OF FACT

1.  There has been no competent medical evidence submitted 
linking any psychiatric disorder to service; alcohol abuse 
and personality disorders are not diseases or injuries for 
the purposes of compensation.

2.  A psychosis, to the extent demonstrated at all, was not 
clinically established within 1 year of separation from 
service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service and a psychosis may not be 
presumed to have been incurred therein.  Personality 
disorders and alcohol abuse are not subject to compensation.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.385 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 2000 
rating action, and were provided a Statement of the Case 
dated April 2000, and a Supplemental Statement of the Case 
dated August 2001.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO sent the veteran a letter in 
August 2001, explaining the veteran's rights under the VCAA.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this claim, dated February 2000, May 2001, and June 2001.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, even without specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.


The Law, Facts, and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection for certain 
conditions, including a psychosis, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  An injury is not incurred "in the 
line of duty" if it was the result of the veteran's own 
willful misconduct or was a result of his or her abuse of 
alcohol. 38 C.F.R. § 3.1(m).

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in 38 C.F.R. § 3.310(a), disability resulting from 
them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service- 
connected.  See 38 C.F.R. §§ 3.303, 4.127.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran and his representative contend that service 
connection is warranted for an acquired psychiatric disorder.  
The relevant evidence of record includes the veteran's 
service medical records, the reports of VA and private 
medical treatment, and the reports of VA examinations.

Service medical records dated October 5, and 6, 1978, 
indicate that the veteran was seen for an acute adjustment 
reaction of adult life, manifested by agitated depression and 
associated with marital maladjustment, and exacerbated by 
alcohol consumption.  The veteran was also found to have a 
predisposition of an aggressive personality.  The veteran 
spent one day in the hospital, and was discharged on October 
6.

Further service medical records are negative for any 
treatment for any psychiatric disorder until August 1988, 
when records indicate that the veteran was taking Librium, 
but do not show any psychiatric diagnosis.  The report of a 
Sanity Board dated September 1988 indicated that the veteran 
had been diagnosed with adjustment disorder with disturbance 
of emotions and conduct, and alcohol intoxication and alcohol 
withdrawal delirium by history.  A separation examination 
dated October 1988 indicated that the veteran had been 
suffering from nervous trouble due to personal problems for 
the past three months.

Further records indicate that the veteran was seen 
periodically for treatment for depression and substance 
abuse, from 1993 on.

The veteran was admitted to a private hospital in June 1993 
for alcohol detoxification.  At that time, the veteran was 
found to have dependent personality traits, a history of 
alcohol abuse, and intermittent depression.  He had recent 
memories of his alleged abuse, which triggered his drinking, 
increased his depression, and caused him to feel suicidal, 
thus leading to his admission at the hospital.  He was safely 
detoxed in the hospital.  The veteran's final diagnoses 
included alcohol abuse, acute and chronic, dysthymic 
disorder, and mixed personality disorder.

The veteran was hospitalized briefly in September 1993, with 
diagnoses of dysthymia, secondary to poor marital 
relationship, and alcoholism. 

The veteran underwent an EEG in September 1993 due to his 
history of head trauma.  The impression was of a normal 
waking EEG.

Private medical records indicate that the veteran was treated 
in February 1995 for depressive disorder and polysubstance 
abuse.  At that time, he had taken an overdose of a 
prescribed medication.  He was also found to have a dependent 
personality disorder.

A medical report dated April 1995 indicates that, in that 
examiner's opinion, the veteran is suffering from an organic 
brain syndrome, which has deregulated his mood and his 
overall impassivity.  The examiner noted that the veteran had 
an extensive history of substance abuse, which could 
contribute to an organically based brain syndrome, as well as 
a substantial head trauma, all of which could be contributing 
to his present cognitive difficulties.  The examiner 
indicated that it was his opinion that the veteran's organic 
symptoms, which are primarily in the range of cognition and 
memory, but also are related to his impulse control and which 
appear to be more organic mood related, rendered the veteran 
unemployable.

The veteran was examined by a private psychologist in June 
1995.  The report of that examination indicates that the 
veteran reported that his problems began four years ago, 
after alcohol treatment, when he reported that many emotions 
surfaced from him regarding his mother, father, and ex-wife.  
The veteran indicated that he had specific problems with 
concentration and memory.  The veteran reported that he began 
drinking at age 9 to get back at his mother, and that both 
his parents were alcoholics.  The examiner indicated that he 
would diagnose the veteran as suffering from chronic 
dysthymia, alcohol abuse, currently in remission, and a mixed 
personality disorder.  He indicated that there was a 
possibility of brain dysfunction being present as well.  The 
examiner found that the veteran had significant emotional 
difficulties, and borderline intellectual functioning.

Private medical records indicate that the veteran was 
hospitalized in April 1997 with diagnoses of polychemical 
substance abuse, primarily alcohol, and situational 
disturbance of adult life.

A letter from a private psychologist dated January 1998 
indicates that the veteran, upon examination, was labile, 
showing signs of anger alternating with tearfulness.  He 
indicated that the veteran's history and presentation would 
suggest the presence of depression and an organic brain 
syndrome.

Outpatient treatment records dated July through October 1999 
diagnosed the veteran with attention deficit disorder, 
Attention-Deficit Hyperactivity Disorder (ADHD), and 
borderline personality disorder.  An intake assessment dated 
July 1999 noted that the veteran reported that he suffered 
form organic brain syndrome from multiple closed head 
injuries.  He indicated an extensive childhood sexual and 
physical trauma, and noted that he was diagnosed with ADHD as 
a child, and placed on Ritalin and later Dilantin.  The 
veteran reported a 20+ year history of alcohol dependence.  
The veteran was found to have a history of suicidal 
depression, hyperactivity attention deficit, and closed head 
injury, likely stemming in large part from his severe abuse 
as a child.  He had made a good recovery from the use of 
alcohol and drugs.  He continues to struggle with problems of 
attention deficit and racing thoughts, and is seeking 
medication for this.  The veteran was diagnosed with mood 
disorder due to close head injuries, mixed features, alcohol 
dependence in full remission, amphetamine dependence in full 
remission, attention deficit/hyperactivity disorder, combined 
type, and borderline personality disorder.             
                       
The veteran received a VA examination in February 2000.  The 
report of that examination indicated, in relevant part, that 
the veteran had not worked since 1995, and was now on social 
security disability income.  The veteran indicated he was 
under the care of a psychologist and psychiatrist, and was on 
several medications.  The veteran related his daily routine.  
He reported periods of sadness and crying spells, with 
feeling of hopelessness when his wife is not with him.  He 
denied suicidal feelings.  He reported his concentration as 
variable.  His wife indicated that he was irritable. 

The veteran had a lot of social anxiety, and avoided crowds 
and new people.  He did not like being alone.  The veteran 
indicated that in 1986 he caught his wife cheating on him, 
and became obsessed with her.  He indicated that he tried to 
make the best of the marriage, and began drinking as a way of 
forgetting how abandoned, hurt, and angry he felt.  The 
veteran received a divorce shortly before he was discharged 
in 1988.  The veteran reported a second marriage that started 
in 1991 and ended in 1999.  The veteran reported sexual abuse 
by his mother starting at the age of seven and lasting for 
two years.  The veteran indicated that his father was a very 
violent man and used to beat him on a regular basis.

Upon examination, the veteran was noted to be somewhat 
distractible, but was able to be refocused.  He was not 
irritable during the interview.  He was somewhat concrete in 
his responses.  Cause and affect thinking was maintained, and 
his affects were fully ranged, slightly skewed to sadness, 
helplessness, and anger, appropriate to content.  There was 
no suicidal or homicidal ideation.

The examiner opined that the veteran suffered from a 
personality disorder, which began prior to service.  The 
wife's divorce in the service aggravated this, and he began 
drinking as a means of coping with the abandonment.  The 
veteran has had difficulty maintaining relationships because 
of because of his substance abuse since that time.  The 
veteran is now alcohol dependent in remission for two years.  
The veteran was being treated with Ritalin for Attention 
Deficit Disorder and distractibility and was taking other 
medications for obsessive compulsive disorder like symptoms.  
The veteran had been noted to suffer from organic brain 
syndrome as a result of his heavy drinking and brain damage.  
The veteran was noted to have a GAF score related to his 
alcohol dependence of 70, and a GAF rating to the organic 
personality disorder/dementia secondary to the alcohol abuse 
of 45.

The veteran received a hearing at the RO in June 2000.  The 
transcript of that hearing indicates, in relevant part, that 
the veteran reported that he had a nervous breakdown in 
service around 1977.  The veteran indicated that he was also 
seeing psychologists in 1982 and 1984 while he was in 
Iceland; he reported trying to get into an alcohol recovery 
program there, but was denied.  The veteran also reported 
that he was in a coma for three days at one point while 
stationed in Iceland.  The veteran reported that he attended 
many psychological sessions while in service.  

The veteran received a neuropsychological VA examination in 
May 2001.  The result of that examination indicate, in 
relevant part, that the examiner reviewed the veteran's 
claims file in detail, including all previous 
hospitalizations.  The veteran related his history of 
childhood sexual, emotional, and physical abuse.  The veteran 
related several incidents when he hit his head as a child, 
and also reported being hit with sheet metal from a B52 in 
1977, without loss of consciousness.  He related his past 
history of alcohol and substance abuse.  Several 
psychological tests were performed with the veteran.

The examiner concluded that the veteran's tests were 
difficult to interpret because the scores suggested that he 
had difficulty providing his best performance throughout the 
testing process, and because the scores were variable.  
Although several areas of deficit were noted during the 
evaluation, the most likely etiology for this was poor 
attention/concentration secondary to psychological distress.  
The veteran reported a childhood history of learning 
disability, and results from testing supported this.  The 
examiner indicated that a diagnosis of ADHD was questionable 
in light of his psychological history.  In addition, based 
upon his history, the examiner indicated that he felt the 
veteran's low average to average functioning and poor 
academic skills were related to his history of childhood head 
injury, however, in this case injuries sustained would have 
predated his service in the military.  Despite the 
questionable nature of some of the scores, the veteran's 
overall performance was not suggestive of a dementia like 
process.  Emotionally, the veteran continued to struggle with 
symptoms, depression, and PTSD, related to his history of 
childhood trauma.  Growing up in a chaotic home in which 
relationships are very strained often makes it difficult for 
children to learn how to conduct interpersonal relationships, 
which seems to have been the case for the veteran.  In 1978, 
the veteran was hospitalized for agitated depression 
exacerbated by alcohol consumption following an argument with 
his wife.  Although over time he has continued to struggle 
with substance abuse and interpersonal conflict, it is likely 
that such symptoms are rooted in his history which predated 
the military.  Moreover, it is common for such individuals to 
use alcohol/drugs as a means of coping.  Despite the fact 
that the veteran continues to struggle with symptoms related 
to depression and PTSD, he currently appears to be in a 
stable relationship and had not been psychiatrically 
hospitalized since 1995.  Continued psychological support and 
medication management are indicated.  The veteran was 
diagnosed with substance abuse in sustained full remission, 
PTSD secondary to childhood abuse in partial remission, and a 
learning disorder not otherwise specified.

The veteran received another VA examination in June 2001.  
The report of that examination indicates, in relevant part, 
that the veteran reported his many diagnoses throughout the 
years, and indicated that he was treated in service for 
mental health and alcohol related problems.  The examiner 
indicated that the claims file had been reviewed in this 
case.

The veteran reported his depression currently being about a 5 
on a scale of 1 to 10, with some sleep disturbance, some 
decrease in energy and concentration, and agitated feelings.  
The veteran reported some feelings of anxiety and panic at 
times in public, and hypervigilance.  The veteran denied any 
current suicidal or homicidal ideation.  The veteran reported 
past alcohol and substance abuse problems, and a family 
history of manic depression, alcohol problems, anxiety, and 
hypochondriasis, as well as a history of childhood sexual 
abuse and physical abuse.  The veteran was given a mental 
status examination at that time.  The veteran was diagnosed 
with major depression in partial remission, recurrent, 
moderate, anxiety disorder not other specified with history 
of childhood physical and sexual abuse and some symptoms of 
post traumatic stress disorder (PTSD), alcohol and 
polysubstance abuse reported to be in remission, cognitive 
disorder not otherwise specified, and possible attention 
deficits.

The examiner indicated that, in his opinion, it would be very 
difficult to delineate the veteran's current disorders as 
being the same as the disorders that he was treated for in 
1978, as these were not elucidated in detail at that time, 
and they were more clearly linked to marital issues.  
Presently, the veteran reported that he has a good marital 
relationship, but he continued to have difficulty with 
depression and through the years both during military service 
and after military service, he has had difficulty with 
alcohol and substance abuse.  In the examiner's opinion, 
there was very limited medical evidence of record to clearly 
show a definite relationship to the veteran's military 
problems emotionally, and those currently.  He indicated that 
it was likely though that the veteran entered the military 
with some predisposing factors to depression and anxiety, as 
he had very difficult childhood experiences and there may 
have been experiences in his marriage that precipitated 
additional problems at that time.

The veteran appeared at a hearing before the undersigned 
Member of the Board in June 2002.  The transcript of that 
hearing indicates, in relevant part, that the veteran 
reported that he had fallen at least twice in service and 
injured his head.  He indicated he received medical treatment 
for this in service.  The veteran reported that he had seen 
psychologists and been on medication throughout his service.  
The veteran indicated that he began drinking while he was 
stationed in Iceland.  The veteran indicated that around that 
time, he was in a coma for four days due to alcohol drinking.  
The veteran also related the incident in 1998 when he went 
AWOL, and for which he was eventually discharged under 
conditions other than honorable.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for an acquired 
psychiatric disorder.  In this regard, the Board notes that, 
in the reports of VA medical examinations, documented 
psychiatric diagnoses in service were considered at the time 
to be acute and transitory situational reactions, and not 
chronic disabilities, and not related to any current 
psychiatric diagnoses.  The examiners also indicated that the 
veteran's psychiatric disabilities were related to pre 
service incidents.  The veteran was found to have diagnoses 
of PTSD due to childhood events, as well as several diagnoses 
of personality disorders and substance abuse.

As to the veteran's various diagnoses of personality 
disorders, the Board points out, as noted above, that 
personality disorders are not considered diseases for 
compensation purposes.

As to the veteran's diagnoses of alcohol and substance abuse, 
the Board finds that this evidence of record demonstrates 
that the veteran's in-service alcohol use was neither 
isolated nor infrequent.  38 C.F.R. § 3.301(c)(3).  Alcohol 
addiction, amounts to willful misconduct.  Id.  Thus, service 
connection cannot be granted for alcohol abuse.

The Board acknowledges that, in some circumstances, service 
connection may be had for disability due to abuse of alcohol 
or drugs, although compensation is not payable for such 
disability.  Barela v. West, 11 Vet. App. 280, 282-83 (1998). 
However, the Board stresses that its denial of service 
connection in this instance is premised on a finding of 
willful misconduct.  On claims for service connection filed 
after October 31, 1990, direct service connection may be 
granted only when a disability was incurred or aggravated in 
line of duty and was not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

Therefore, as the veteran cannot receive compensation for his 
personality disorders or substance abuse, and as no competent 
medical evidence has been submitted linking any other 
psychiatric disabilities the veteran suffers from to service, 
the Board finds that service connection is not warranted for 
an acquired psychiatric disorder.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

